                                                                                            Exhibit
10(l)(3)

 
AMENDMENT NO.2
TO
ALLTEL CORPORATION BENEFIT RESTORATION PLAN
(January 1, 1996 Restatement)




WHEREAS, ALLTEL Corporation (“ALLTEL”) maintains the ALLTEL Corporation
 Benefit Restoration Plan, as amended and restated effective January 1, 1996
 and as subsequently amended (the “Plan”); and


WHEREAS, ALLTEL desires to further amend the Plan;


NOW, THEREFORE, BE IT RESOLVED, that ALLTEL hereby amends the Plan
 in the respects hereinafter set forth:



1.  
Effective January 1, 1996, Section 2.01(f) of the Plan is amended to provide as
follows:



    (f)  “Excess Compensation” means the portion of a Participant’s compensation
for a Plan Year that is not considered Compensation under the Profit-Sharing
Plan or Thrift
Plan, as applicable, because of the limitations in the Profit-Sharing Plan or
Thrift Plan, as applicable, in respect of Section 401(a)(17) of the Code,
determined without regard to the provisions of Section 4.02.



2.  
Effective January 1, 1996, Section 4.02-A of the Plan is amended to provide as
follows:



Section 4.02-A. Allocation of Employer Matching Contributions. For each
Participant employed by a Matching Employer under the Thrift Plan during a Plan
Year, there shall be credited to such Participant’s Thrift Plan Excess Benefit
Account an amount equal to the Basic Employer Matching Contribution and
Additional Employer Matching Contribution that would have been made to the
Thrift Plan for such Plan Year if the Participant’s compensation reductions
under Section 4.02 above (to the extent of 6% of the Participant’s Excess
Compensation) had been Matched Salary Deferral Contributions under the Thrift
Plan and had the Thrift Plan contained no limitation with respect to Section
401(a)(17) of the Code, Section 415 of the Code, Section 402(g) of the Code,
Section 401(k) of the Code, and Section 401(m) of the Code. Any credits
described in the immediately preceding sentence shall be made only to the extent
that the Participant has not received from the Thrift Plan or otherwise a
payment in respect of the limitation under the Code. In accordance with the
rules established by the Company, amounts that would constitute compensation
under the Thrift Plan but for the deferral of payment thereof by the Participant
under the ALLTEL Corporation Executive Deferred Compensation Plan, the ALLTEL
Corporation 1998 Management Deferred Compensation Plan, the ALLTEL Corporation
Performance Incentive Compensation Plan, and the ALLTEL Corporation Long-Term
Performance Incentive Compensation Plan may be taken into account as
compensation reductions for purposes only of determining credits to the
Participant’s Thrift Plan Excess Benefit Plan Account under this Section 4.02-A
for the period when (and in the amount(s)) such deferred amounts would have been
paid in the absence of the deferral (but not for the period when such deferred
amounts are earned or actually paid).



3.  
Effective January 1, 1996, Section 4.02-B of the Plan is amended to provide as
follows:



Section 4.02-B. Allocation of Employer Qualified Nonelective Contribution. For
each Plan Year that a Participant receives an allocation of the Employer
Qualified Nonelective Contribution under the Thrift Plan, there shall be
credited to such Participant’s Thrift Plan Excess Benefit Account an amount
equal to the amount of the Employer Qualified Nonelective Contribution that
would have been made with respect to the Participant’s Excess Compensation for
such Plan Year had the Participant’s Excess Compensation for such Plan Year been
taken into account as Compensation for such Plan Year under the Thrift Plan,
determined without regard to the limitation in respect of Section 415 of the
Code. For purposes of this Section 4.02-B only, Excess Compensation shall
include amounts that would constitute compensation under the Thrift Plan but for
the deferral of payment thereof by the Participant under the ALLTEL Corporation
Executive Deferred Compensation Plan, the ALLTEL Corporation 1998 Management
Deferred Compensation Plan, the ALLTEL Corporation Performance Incentive
Compensation Plan, and the ALLTEL Corporation Long-Term Performance Incentive
Compensation Plan for the period when (and in the amount(s)) such deferred
amounts would have been paid in the absence of the deferral (but not for the
period when such deferred amounts are earned or actually paid).
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer has caused this
Amendment to be executed on this 28th day of January, 1999.

 
 
                                                                                                                                                                  
ALLTEL CORPORATION
 
                
                                                                                                                                              By:   /s/
Joe T. Ford                                         
Title:  Chairman and Chief Executive Officer

